In an action, inter alia, to recover damages for legal malpractice, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Franco, J.), dated March 21, 2003, which denied their motion for leave to renew the defendant’s prior motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs’ motion for leave to renew the prior summary judgment motion, as it was based on evidence that could have been discovered earlier with due diligence (see CPLR 2221 [e]; Dawkins v Long Is. R.R., 302 AD2d 349, 350 [2003]; Ford v Lasky, 300 AD2d 536, 537 [2002]). Moreover, the plaintiffs failed to offer a justifiable excuse for the eight-month delay in making the motion (see Cole-Hatchard v Grand Union, 270 AD2d 447, 448 [2000]).
The plaintiffs’ remaining contentions are without merit (see Martinez v City of New York, 292 AD2d 349 [2002]). Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.